Case 2:21-cr-00106-MCS Document 43-3 Filed 07/12/21 Page 1 of 4 Page ID #:550




                                Exhibit B
                                   14
Case 2:21-cr-00106-MCS Document 43-3 Filed 07/12/21 Page 2 of 4 Page ID #:551




                                Exhibit B
                                   15
Case 2:21-cr-00106-MCS Document 43-3 Filed 07/12/21 Page 3 of 4 Page ID #:552




                                Exhibit B
                                   16
Case 2:21-cr-00106-MCS Document 43-3 Filed 07/12/21 Page 4 of 4 Page ID #:553




                                Exhibit B
                                   17
